DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 6, 8, and 9 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/06/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-3, 6, 8, and 9.
 Applicants' arguments, filed 09/06/2022, have been fully considered and they are deemed to be persuasive regarding the rejection under 35 U.S.C. 112 and 103. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,058,624 in view of Schiemann (WO 2007/001844).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar hair care compositions.  U.S. Patent No. 11,058,624 recites a hair care composition comprising (a) from about 0.1 % to about 10% of a cationic surfactant system, (b) from about 0 .1 % to about 20% of a high melting point fatty compound, (c) from about 0.01 % to about 5% of an anionic particulate comprising a metal pyrithione coated or premixed by anionic polymers, (d) from about 0.01 % to about 5% of polyquaternium-6, and (e) an aqueous carrier.
	U.S. Patent No. 11,058,624 does not recite a concentration of from about 0.1% to about 3% of a metal pyrithione and from about 0.03% to about 1% of polyquaternium-6.
	However, Schiemann is drawn towards product release systems for cosmetic hair or skin compositions (see abstract).  Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches zinc pyrithione formulated in an amount of 1% and a polyquaternium compound in an amount of 0.1% or 0.2% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  
	It would have been obvious to one of ordinary skill in the art to formulate a metal pyrithione in an amount of from about 0.1% to about 3% and polyquaternium-6 in an amount of from about 0.03% to about 1%, as suggested by Schiemann, and produce the instant invention.
Regarding components (c) and (d), Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches zinc pyrithione formulated in an amount of 1% and a polyquaternium compound in an amount of 0.1% or 0.2% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  Even though the range and ratio for the component amounts as taught by Schiemann is not the same as the claimed ranges and ratios, Schiemann does teach an overlapping range and ratio for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the overlapping range as a consideration of design choices regarding tolerability, feel, hair-conditioning, and skin-conditioning effects of the composition as taught by Schiemann (pg. 2, lines 17-22), with a reasonable expectation of success absent evidence of criticality for the claimed values.

Conclusion
Claims 1-3, 6, 8 and 9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629